Dissenting Opinion by
Judge Colins:
I must respectfully dissent. I do not believe that petitioner’s behavior here characterized by the majority as “at least a shortcoming, for which she has not shown good cause,” is enough to constitute fault as intended by Section 3.
Ms. Jones had completed two of the three courses required in order for her .to receive a permanent certification. She had enrolled in the third course but had no.t completed it by February 1982. She had been led to believe that she could obtain a reissued Emergency Certificate if she had begun the final course by the beginning of the school year. (She did complete the course by April 2,1982).
Our Supreme Court, in Penn Hills School District v. Unemployment Compensation Board of Review, 496 Pa. 620, 625, 437 A.2d 1213, 1215 (1981), clearly required that “.an unemployed worker can be denied benefits only by explicit language in the Act, which clearly and plainly excludes that worker from its coverage. ’ ’ (Emphasis in original.)
Petitioner’s failure to gain certification is not specifically enumerated in any section of the Act, nor is it alleged to be willful misconduct. In view of the ameliorative intent of the Act, I believe that petition*410er’s inaction does not constitute fault within Section 3, and does not fit within any of the enumerated exclusions of the Act. Therefore, she should be allowed to receive benefits.